Per Curiam:

It was sufficient that the words “a true bill” were printed on the indictment and signed by the foreman. (Charles Tilly v. The State, 21 Fla. 242; see, also, Thompson v. Pfeiffer, 60 Kan. 409, 421, 56 Pac. 763.)
If there is anything of merit in the claim that the county attorney should have stated the case to the jury before evidence was received, an objection that he did not do so came too late after both sides had rested.
There was no prejudicial error in sentencing the appellant under count No. 23% in the indictment, which was the last count. The jury returned a verdict convicting appellant on the twenty-third count. There was no count No. 23 in the indictment, and it is obvious that they intended a conviction under count No. 23%.
The judgment of the court below is affirmed.
*888B